Citation Nr: 0629028	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  02-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The appellant had military service from August 1993 to March 
1994.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a May 2000 RO determination that the 
appellant was not eligible for non-service-connected pension 
benefits.  The appellant filed a Notice of Disagreement in 
January 2001.  The RO issued a Statement of the Case (SOC) in 
April 2002, and the appellant filed a Substantive Appeal 
subsequently that month.  The RO issued a Supplemental SOC 
(SSOC) in July 2002.

By decision of December 2003, the Board determined that the 
appellant did not meet the basic eligibility requirements for 
non-service-connected pension benefits.  In July 2005, 
representatives of the appellant and the VA Secretary filed a 
Joint Motion with the United States Court of Appeals for 
Veterans Claims (Court) to vacate and remand the December 
2003 Board decision.  By Order dated later in July 2005, the 
Court granted the Joint Motion, vacating the December 2003 
Board decision, and remanding matter to the Board for further 
proceedings consistent with the Joint Motion.

The Board, in turn, remanded this matter to the RO in 
December 2005.  After accomplishing the requested action, the 
RO issued SSOCs in February and May 2006 reflecting its 
continued denial of the matter on appeal, and later returned 
the matter to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The appellant did not have active military duty, and did 
not develop disability from injury or illness while 
performing duty during reserve military service.  

3.  The appellant does not have the required military service 
to be considered a "veteran" within the meaning of 
governing criteria.  


CONCLUSION OF LAW

As the appellant is not a "veteran," he does not 
meet the basic eligibility requirements for establishing 
entitlement to nonservice-connected pension benefits.  
38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.3 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the appellant has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect 
thereto.  Moreover, the Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
him.  As will be explained below, the claim on appeal lacks 
legal merit; hence, the duties to notify and assist imposed 
by the VCAA are not applicable in this appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

II.  Legal Criteria
Under the applicable criteria, VA shall pay non-service-
connected pension to each veteran of a period of war who 
meets the service requirements of this section (as prescribed 
in subsection (j) of this section), and who is permanently 
and totally disabled from non-service-connected disability 
not the result of his willful misconduct.  38 U.S.C.A. § 
1521(a).
A veteran meets the service requirements if he served in the 
active military, naval, or air service (1) for 90 days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A.     § 1521(j). 
The term ''veteran'' means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
The term ''active duty'' means full-time duty in the Armed 
Forces, other than active duty for training.  The term 
''active duty for training'' means full-time duty in the 
Armed Forces performed by reserves for training purposes.  
The term ''inactive duty training'' means duty (other than 
full-time duty) prescribed for reserves.  38 U.S.C.A. § 101. 

The term ''active military, naval, or air service'' includes 
(A) active duty; (B) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; and (C) any period of inactive duty training during 
which the individual concerned was disabled or died (i) from 
an injury incurred or aggravated in line of duty; or (ii) 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101.

Implementing VA regulations provide the same definition of a 
"veteran" as cited above, and specify that non-service-
connected pension is a benefit payable to "veterans."  38 
C.F.R. §§ 3.1(d), 3.3(a). 

III.  Analysis

In this case, an order issued by the U.S. Department of the 
Army states that the appellant was discharged from the U.S. 
Army Reserve on March 10, 1994.

A National Personnel Records Center Certification of Military 
Service indicates that the appellant was a member of the U.S. 
Army Reserve from August 20, 1993 to March 10, 1994; that his 
service was terminated by an uncharacterized entry level; and 
that he had no other military service.  

Service records received in January and February 2006 reveal 
that the appellant was ordered to report for initial active 
duty training in January 1994, but his orders were cancelled 
when an entrance urinalysis tested positive for drug use, and 
he was discharged from reserve service in March 1994.

In a May 2006 statement, an officer of the U.S. Army Reserve 
stated that the appellant entered reserve service on August 
20, 1993 and was discharged therefrom on August 19, 2001, and 
that sometime between those 2 dates the appellant had a 
nervous breakdown with complications.

The appellant seeks entitlement to non-service-connected 
pension benefits.  To establish basic eligibility to such 
benefits, the appellant must be a "veteran"-a person who 
had active military service.  However, duty in reserve 
military service-even during a period of war-is  not active 
military service.  Moreover, the record does not show that 
the appellant developed disability from injury or disease 
incurred in or aggravated while serving in reserve service, 
so he may not be deemed to have active military service based 
on disability arising while performing reserve service.  

Since the appellant did not have active military service, he 
is not a "veteran."  In turn, since he is not a "veteran," 
he does not meet the basic eligibility requirements for non-
service-connected pension benefits.  

Under these circumstances, the Board finds that the claim on 
appeal must be denied.  Where as here, the law, and not the 
facts, is dispositive, the claim must be denied because of 
the absence of legal merit, or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

As the appellant does not meet the basic eligibility 
requirements for nonservice-connected pension benefits, the 
appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


